Citation Nr: 1129778	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-17 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a rating greater than 20 percent for a lumbar spine disability.  

3.  Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from October 1968 to October 1990.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The case was previously before the Board in November 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2009, the Board remanded the claims on appeal for further development and then, after the development was completed, readjudication of the claim of service connection for hearing loss and the claim of increased rating for the lumbar spine disability and adjudication of entitlement to a TDIU.  The requested development was completed and a supplemental statement of the case (SSOC) was issued in December 2010.  The Veteran subsequently reported that he never received the SSOC, and review of the file indicates that the SSOC was mailed to the wrong address and returned to the RO (SSOC sent to "Boulder Canyon instead of Blonde Canyon).  As the Veteran was never notified of the supplemental statement of the case, and given the opportunity to respond, the case must be remanded. 

Accordingly, the case is REMANDED for the following action:

Using the correct address, resend the December 2010 supplemental statement of the case to the Veteran.  All efforts to send this evidence must be noted in the claims folder. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


